Citation Nr: 1646207	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL). 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that in pertinent part denied service connection for BHL and tinnitus. 

In April 2014 the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic claims file. 

This appeal was processed using the "Veterans Benefits Management System" and the "Virtual VA" electronic system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

When this case was most recently before the Board in May 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

As noted in the May 2016 remand, in correspondence received in October 2015, the Veteran appears to raise the issue of entitlement to an increased rating for bilateral pes planus.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of left ear hearing loss and tinnitus.
 
2.  The Veteran does not have right ear hearing loss per VA regulations.

3.  The Veteran was exposed to loud noises (acoustic trauma) during service.
 
4.  Symptoms of left ear hearing loss were not chronic in service, did not manifest to a compensable degree within one year of separation, have not been continuous since service separation, and left ear hearing loss is not etiologically related to service.

5.  Symptoms of tinnitus were not chronic in service, did not manifest to a compensable degree within one year of separation, have not been continuous since service separation, and tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BHL have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Remand

When this case was most recently before the Board in May 2016, it was remanded for readjudication of the issues on appeal to include consideration of the additional evidence of record submitted since the last supplemental statement of the case (SSOC).  This was accomplished by a June 2016 SSOC.  The Board finds there has been substantial compliance with prior remand directives such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims decided herein and providing a VA examination that is adequate.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159 (c) (2015).  Specifically, service treatment records are associated with the electronic claims file, along with pertinent post-service medical records.  Additionally, the Agency of Original Jurisdiction obtained a VA examination during the pendency of this appeal which the Board finds adequate for adjudication purposes.  See Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural BHL and tinnitus (organic disease of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his hearing loss and tinnitus are due to noise exposure during service.  

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385.  See also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Board first finds that the Veteran has currently diagnosed sensorineural left ear hearing loss and tinnitus for VA purposes as shown in the VA-contracted examination in December 2015.  See 38 C.F.R. § 3.385.  

However, the Veteran does not have right ear hearing loss per VA regulations; as such, service connection for right ear hearing loss must be denied on this basis.  On the authorized audiological evaluation in December 2015,  pure tone thresholds in the right ear, in decibels, at 500, 1000, 2000, 3000 and 4000 hertz were 20, 15, 20, 20, an 35 respectively.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225. 

The Board also finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Specifically, he stated in October 2009 (and in other correspondence to VA) that he was stationed in Wildflecken, Germany, when he was exposed to the loud and continuous bombardment of heavy artillery training exercises, especially at night.  Service personnel records confirm that the Veteran was stationed in Wildflecken, Germany.  For these reasons, the Board finds the Veteran was exposed to loud noise during service.

The Board also acknowledges that in February 2016 the Veteran submitted a lay statement from C.S. in which it is attested that the Veteran has severe hearing loss, ringing in his ears for a long time, and was exposed to loud equipment, loud weapons fire, and many other severely loud explosions in service.  As noted above, the Board has found current diagnoses of left ear hearing loss and tinnitus and that the Veteran was exposed to loud noises in service.

Next, the Board finds that symptoms of hearing loss and tinnitus were not chronic in service.  Service treatment records do not show complaints, diagnosis, or treatment for hearing loss or tinnitus.  The Veteran's service treatment records show March 1966 puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 10, 0, 0, and 0, respectively and for the left ear were 0, 5, 0, and 10, respectively.  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H1." "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina," the "U" for "upper extremities," the "L" for lower extremities, the "H" for "hearing and ears," the "E" for "eyes," and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories (the highest rating) means that the examinee's condition in that category should not result in any limitations in military assignments. Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given. Id.  At the service separation examination in April 1968, puretone thresholds at test frequencies of 500, 1000, 2000, and 4000 Hertz in the right and left ears were 5, 5, 5, and 5, respectively.  These results reflect normal hearing at service entrance and at service separation.  See Hensley, 5 Vet. App. at 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For these reasons, the Board finds that symptoms of hearing loss were not chronic in service.

The Board also finds that the weight of the probative evidence demonstrates that left ear hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to hearing loss or tinnitus during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the weight of the evidence demonstrates that symptoms associated with hearing loss and tinnitus have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  Post-service treatment records are absent for complaints, diagnosis, or treatment for hearing loss or tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his hearing loss disability or tinnitus are due to service or that he experienced symptoms associated with hearing loss or tinnitus since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  The Board notes that on his original claim for service connection for BHL and tinnitus in March 2009, over 40 years after service separation, the Veteran did not indicate that hearing loss or tinnitus started in service.  The Veteran also testified before the undersigned that his tinnitus began in 2004.  Finally, the Veteran reported to the December 2015 VA-contracted examiner that tinnitus started in 2009.  For these reasons, the Board finds that symptoms associated with hearing loss or tinnitus have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed left ear hearing loss and tinnitus are not etiologically related to service.  The Veteran was afforded a VA-contracted examination in December 2015 in which the examiner opined that hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The rationale provided for this opinion was that the Veteran's hearing thresholds at the time of entrance and separation from service were within normal limits and "a noise induced hearing loss will not progress once it is stopped."  

The December 2015 examiner also stated that there was a lack of evidence of any complaints of tinnitus or hearing loss during service and that the time between service and the date of this evaluation was significant without evidence of any audiology treatment in the intervening years.  Therefore, the examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure.

The December 2015 medical opinions, which the Board finds to be highly probative, weighs against a finding of a relationship between currently diagnosed left ear hearing loss, tinnitus, and service.  There is not competent or probative medical evidence linking the Veteran's current left ear hearing loss or tinnitus to his active duty or any incidents therein.  Specifically, the Veteran's contention is that hearing loss and tinnitus are due to noise exposure in service.   The evidence does not indicate continuity of symptoms; therefore, the Board finds that examiner had the correct facts and that the opinions are adequate.  

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed sensorineural left ear hearing loss, tinnitus, and service.  While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss and tinnitus, which have numerous possible etiologies, are not the type of disorders that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his hearing loss disorder or tinnitus. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for service connection for BHL and tinnitus, and the claims must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for BHL is denied. 

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


